Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed September 20, 1983, upon his conviction of attempted criminal possession of stolen property in the first degree, after a plea of guilty, the sentence being a definite term of imprisonment of nine months. H Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an intermittent term of imprisonment of nine months, to be served on consecutive weekends from 8:00 a.m. Saturday until 6:00 p.m. Sunday. As so modified, sentence affirmed, and matter remitted to the Supreme Court, Suffolk County, to specify the first and last dates upon which defendant is to be incarcerated under such sentence in accordance with section 85.00 (subd 4, par [a], cl [iv]), of the Penal Law and for further proceedings pursuant to CPL 460.50 (subd 5). UThe sentence was excessive to the extent indicated. Mangano, J. P., Thompson, O’Connor and Weinstein, JJ., concur.